ON petition por rehearing.
RICE, C. J.
Under the contract in this case, by which it was agreed that the lambs should be delivered f. o. b. cars at Ketchum, the carrier by which they were to be transported became the agent of the buyer to accept delivery. (Griffin v. Edward Eiler Lumber Co., 122 Miss. 265, 84 So. 225.) It may be conceded that a reasonable-construction of such contract requires the property to be loaded without expense to the buyer upon cars suitable for transportation. The contract, however, did not designate or contain any intimation as to the final destination of the shipment. The most that can be said is that it is reasonable to assume that it was understood by both parties that the intention was to ship to some eastern market. But where the contract provides for delivery f. o. b. cars, without any further provision as to transportation to a designated destination, the buyer and not the seller fixes the destination, and the buyer assumes the risk of refusal on the part of the carrier to bill the property to the destination which he desires. When the seller enters into a contract with the carrier for shipment to a particular destination, he does so at the request of the buyer and in designating the destination acts as the buyer’s agent. He has done his duty when he demands of the carrier a shipping contract to the destination requested by the buyer. If any loss results from the refusal of the carrier to make a contract to deliver at the *653desired destination, the loss must be borne by the buyer and not by the seller.
So far as a claim for forfeiture is concerned, we understand the law to be that the buyer cannot recover the price paid but will forfeit his advance payments if he wrongfully refuses to carry out the contract of sale, or wrongfully refuses to receive the goods when ‘ tendered. (35 Cye. 605.)
The petition for rehearing is denied.
Budge, McCarthy and Dunn, JJ., concur.